Title: To Benjamin Franklin from Peter Allaire, 10 May 1779
From: Allaire, Peter
To: Franklin, Benjamin


Sir/
London 10 May 1779
An Offer has been made me, which I think worthy Your Attention, as it may be of Infinite service to the fleets & Armies of America.
A person has Applyed to me to furnish any Quantity (not less then 20 lb weight) of Doctr: James’s fever Powders, so well known all over Europe, for fifteen Shill, Ster. an Oz. Each Oz Contains 12 Packages, and the price that James & Newbury sells that at is 2/6 each paper, & to Goverment at 30/per Oz, I am Offered them at one half.
The person before the Death of the late Doct James, was Imployed by the Doctr: for many Years to make them, but since his Death, his Son & Newbury, have Discharged him & having a pattent the Secret is of very little service to him in this Kingdome.
Inclosed I send You Two Oz for Your Inspection & Examination.
If You approve of them & the proposall I shall be happy to think I have been of some little Service to my Country.
I can at all times send them to Calais. I shall Esteem it as a favour, Your Answer to the Above proposal & am With Respect—Your Very humb Servt
P. Allaire
N 61 Titchfield Streeta few lines without any Signature will be SufficientBenj: Franklin Esqr.
